Crownhart, J.
Defendant assigns as errors: admission of improper evidence, and rejection of evidence offered by the defendant; in the form of special verdict submitted to the jury, and in the charge to the jury. Other formal errors are assigned.
We have examined the case and briefs of counsel with care, and conclude that the case was properly submitted to the jury, and that the finding of the jury and the judgment thereon cannot be disturbed.
There are no questions involved, treatment of which would specially serve the profession, and for this reason we content ourselves with affirmance of the judgment.
By the Court. — Judgment affirmed.